DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12, line 21, replace “a first” to --the first--.
Claim 12, line 22, replace “a second” to --the second--.
Claim 16, line 2, replace “plastics” to --plastic--.

Reasons for Allowance
Claims 1-3, 5, 7-12, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the printed circuit board (2) comprises an upper face (621), a lower face (622) and narrow faces (623) and moreover at least two printed circuit board parts (5, 6), each of which has a part of the at least one conductor loop (3, 3'), whereby the conductor loop parts on the at least two printed circuit board parts (5, 6) are brought into contact with each other to complete the at least one conductor loop (3, 3'), 
wherein at least a first of the printed circuit board parts (5, 6) comprises a first contact portion (510, 610) and a second contact portion (520, 620), wherein the first contact portion (510, 610) is connected to a first face, namely to the upper face (621), of a second of the printed circuit board parts (6) and the second contact portion (520, 620) is connected to a second face, namely to the lower face (622), of the second printed circuit board part (6), which second face is different from the first face, and 
wherein the first and/or the second printed circuit board part has at least one projection (51; 61, 62) onto which the at least one core (4) can be fitted.
Claim 12 recites, inter alia, the inductive component (1) is a transformer wherein one of the at least one conductor loop (3, 3') is a primary conductor loop (3) and further comprising a secondary conductor loop (3');
a first of the at least two printed circuit board parts (5) has two terminal contacts (A1, E1) for the primary conductor loop (3) and a second of the at least two printed circuit board parts (6) has two terminal contacts (A2, E2) for the secondary conductor loop (3'); 
the first and the second printed circuit board parts (5, 6) each have the first and the second contact portion (510, 610; 520, 620); and 
the at least two printed circuit board parts (5, 6) are of identical design and each has a projection (51, 61), on the lower face and the upper face of which conductor track portions of the primary conductor loop (3) or the secondary conductor loop (3') are arranged.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837